Citation Nr: 1401555	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  13-08 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for the residuals of frostbite of the feet.

2.  Entitlement to service connection for the residuals of frostbite of the feet on a de novo basis.  

3.  Entitlement to service connection for a left hip replacement, to include as secondary to the residuals of frostbite of the feet.  

4.  Entitlement to service connection for a right knee replacement, to include as secondary to the residuals of frostbite of the feet.  

5.  Entitlement to service connection for a right leg condition claimed as poor circulation, to include as secondary to the residuals of frostbite of the feet.  

6.  Entitlement to service connection for bilateral gout of the feet, to include as secondary to the residuals of frostbite of the feet.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1955 to December 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Winston-Salem, North Carolina, regional office (RO) of Department of Veterans Affairs (VA).  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for the residuals of frostbite of the feet on a de novo basis, and entitlement to service connection for a left hip replacement, a right knee replacement, a right leg condition, and bilateral gout of the feet, each claimed as secondary to the residuals of frostbite of the feet, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for frostbite of the feet was denied in a December 1984 Board decision in part on the basis that the residuals of frostbite of the feet had not been shown since discharge from service.  

2.  A June 2008 VA medical record includes an assessment of frostbite of the feet in service with numbness since then.  This evidence relates to an element of the claim that was previously found to be absent and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1984 Board decision that denied entitlement to service connection for frostbite of the feet is final.  38 U.S.C.A. § 7104(b) (West 2002). 

2.  New and material evidence has been received since December 1984, and the Veteran's claim for service connection for the residuals of frostbite of the feet is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2013). 


ORDER

New and material evidence has been received to reopen a claim of service connection for the residuals of frostbite of the feet; to this extent the appeal is allowed. 


REMAND

The Veteran is entitled to a VA examination by virtue of the Board's finding of new and material evidence to reopen the claim of service connection for residuals of frostbite of the feet.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

As for the Veteran's remaining claims for service connection for a left hip replacement, a right knee replacement, a right leg condition, and bilateral gout of the feet, the Veteran contends that each of these disabilities has developed secondary to the residuals of his frostbite of the feet.  Therefore, they are each dependent on whether or not service connection is first established for the residuals of frostbite of the feet, and additional development will also be contingent on whether or not this claim is granted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination for the residuals of cold injuries.  The claims folder should be provided to the examiner, and the examiner should state that the claims folder and any electronic records have been reviewed.  

The examiner should provide opinions with regard to the following: 

a) Does the Veteran have a current disability of one or both of his feet as a result of frostbite or other cold injury?  If so, what is the disability?

b) For each disability that is the result of frostbite or other cold injury, the examiner should opine whether it is at likely as not that the disability was incurred due to in-service cold injury.  The examiner should note the Veteran's reports of having been treated following cold exposure during service. 

c) Is any current gout; and disability of the left hip, right knee, and right leg (including impaired circulation) the proximate result of a frostbite injury to the foot?

d) If not proximately caused by a frostbite injury of the foot, was any current gout; and disability of the left hip, right knee, and right leg (including impaired circulation) aggravated by a frostbite injury to the feet?  

e) If aggravated, is there medical evidence created prior to the aggravation or prior to the current level of disability that shows a baseline of the disability prior to aggravation by a frostbite injury of the feet?

The examiner should provide reasons for these opinions that take into account the Veteran's reports.  If the examiner is unable to express any portion of the requested opinion without resort to speculation, the reasons and bases for that opinion should be provided, and any outstanding evidence that might enable the requested opinion to be provided should be identified.  

2.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, issue a supplemental statement of the case; then return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


